                         IN THE UNITED STATES BANKRUPTCY COURT
                       EASTERN AND WESTERN DISTRICTS OF ARKANSAS
RE: David Stanley Smith                                                   CASE NO:       4:19-bk-14454 B
                                                                                              Chapter 13
                               SUMMARY NOTICE OF AMENDED CLAIM FILED

   Pursuant to an examination of the proofs of claim filed in this case, Joyce Bradley Babin, Chapter 13
Standing Trustee, provides this Summary Notice of Claims Filed for amended claims filed subsequent to the
date of the Summary Notice of Claims Filed. This Notice is provided to the Debtor and the Debtor's attorney
and is filed with the United States Bankruptcy Court.

   In this Notice, the classification of the amended claim (e.g. priority, secured or unsecured) is listed.
Except of the classification of a claim as "priority,' a claim filed that is not listed in the Debtor's bankruptcy
schedules is described as "unlisted." For any claim filed as "priority," the claim is listed as "priority"
regardless of the listing in the Debtor's schedules.

Pursuant to 11 U.S.C. §§ 501 and 502 and Federal Rules of Bankruptcy Procedure 3007, a claim or interest
for which a proof of claim is filed is deemed allowed unless the Debtor or a party in interest objects to the
claim and obtains an order modifying or disallowing the claim as filed. If no order is entered which modifies
or disallows a claim, the claim as noted below will be paid as filed, subject to the terms of the confirmed plan
and the United States Bankruptcy Code.

This Notice is a summary only of the amended proof of claim filed with the United States Bankruptcy Court
and is not intended as legal advice on any issue regarding the claim, including, without limitation: (1) the
accuracy of the claim; (2) the underlying objection; or (3) the treatment of the filed claim in the plan. Filing of
this Notice is not a waiver of the Trustee's rights to seek allowance, disallowance or determination of the
status of any claim pursuant to the Bankruptcy Code or the Federal Rules of Bankruptcy Procedure .

Date: 04/17/2020                                                            /s/ Joyce Bradley Babin
                                                                          Joyce Bradley Babin, Trustee

Name and Address of Creditor                   Original Claim Amount         Amended Claim Amount        % to Pay
Ogles Law Firm Pa                                   $35,493.44                       $40,593.44             100.00
200 South Jeff Davis
Jacksonville, AR 72076                             MTG - Prepetition Arrears             Trustee's Claim No: 22

Account:
Comment:
cc: Joyce Bradley Babin, Trustee

     Knollmeyer Law Firm, P.A.
     2525 John Harden Dr
     Jacksonville, AR 72076
     David Stanley Smith
     5709 North Hills Blvd
     North Little Rock, AR 72116
